In an action to recover damages for personal injuries, the defendant Bernard Waltier appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated January 7, 1994, as, upon reargument, adhered to a prior determination compelling him to respond to items 9 (g) through 9 (l) and items 10 (a) through 10 (e) of the plaintiffs "combined demands” for discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The items of the plaintiffs combined discovery demands at issue on this appeal are material and necessary to the prosecution of the action and, therefore, should be disclosed (see, CPLR 3101 [a]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.